Citation Nr: 1700126	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO.  A transcript of his testimony is of record.  In conjunction with the hearing the Veteran submitted additional evidence in the form of medical treatment records, along with a waiver of review by the Agency of Original Jurisdiction (AOJ); the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

Loss of use of a hand or foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the elective amputation below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or of balance, propulsion, etc. in the case of the feet, could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the hand or foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of  use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The Veteran is service-connected for the following relevant disabilities: permanent loss of functional motion of the left knee with ankylosis; permanent loss of functional motion of the right knee; functional loss of motion of the left and right hands with contracture; and, decreased range of motion of the left and right hips.  These service-connected disabilities arise from a common etiology: pauci immune crescentic glomerulonephritis with renal insufficiency, hypercoagulopathy, malnutrition, deconditioning and history of respiratory failure.

The Veteran filed a previous request for automobile adaptive equipment or automobile allowance in April 2005.  In support of his claim he was afforded a VA examination in October 2005 in which the examiner found loss of range of motion of the bilateral hands, feet and hips but without specifically finding loss of use of feet and/or hands; the examiner stated the Veteran would need a longer-then-average automobile with an extended cab.  In November 2005 the RO issued a rating decision that granted entitlement to adaptive equipment but denied entitlement to automobile allowance.   

The Veteran has not had a VA examination of the joints since the October 2005 examination cited above.  In December 2005 the VA examiner who performed the examination in October 2005 entered an opinion stating the Veteran's functional loss of the hands did not approximate the criteria for loss of use.  The RO thereupon issued a rating decision in March 2006 that denied special monthly compensation (SMC) for loss of use of the hands.

The Veteran's present claim was received in January 2011.  The September 2011 rating decision on appeal denied the claim based on a determination that recent medical treatment records showed the Veteran to be ambulating normally, without assistive devices and without impairment of gait or balance.  During his hearing before the Board in April 2016 the Veteran credibly described worsened symptoms since the last examination, particularly in regard to loss of function of his feet in terms of motion and propulsive power and loss of function of the hands due to contractures.  The Board finds that the Veteran should be afforded a VA examination at this point to determine if he has developed permanent loss of use of one or both hands or one or both feet due to his service-connected disabilities of the knees, hands and hips. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the joints, performed by an examiner qualified to note the current functional impairment of the hands and feet associated with the service-connected disabilities of the hands, knees and hips.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: (1) does the Veteran have permanent loss of function of one or both hands in terms of grasping, manipulation, etc. that approximates a level of disability that would be equally well served by an amputation stump below the elbow?  (2) Does the Veteran have permanent loss of function of one or both feet in terms of balance, propulsion, etc. that approximates a level of disability that would be equally well served by an amputation stump below the knee?

The examiner should provide a clinical rationale for any opinion expressed.  If the requested opinion cannot be provided without resorting to speculation, the examiner should state why this is so.

2.  The AOJ should also perform any additional development warranted.

3.  Then, readjudicate the issue of entitlement to automobile allowance.  If the claimed benefit remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate period in which to respond before returning the case to the Board for additional appellate action.  
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




